IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD NO. 0789-07


DIONICIO CARBAJAL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
 FROM THE THIRTEENTH COURT OF APPEALS

SAN PATRICIO  COUNTY





	Per curiam.  Keasler and Hervey, JJ., dissent.



ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.5,
because the grounds and reasons for review are longer than 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the Court
of Criminal Appeals within thirty days after the date of this order.

En banc.
Delivered:   September 12, 2007
Do Not Publish.